Citation Nr: 1039480	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to a higher disability rating for low back pain 
with traumatic arthritis shown by X-ray, currently evaluated as 
40 percent disabling.

3.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 
and from May 1977 to July 1992.  The Veteran served in Vietnam 
and is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claim for 
PTSD, an increased rating for his back disability, and a request 
to reopen a claim of entitlement to service connection for a 
right knee disability, citing a lack of new and material 
evidence.

Although developed as a claim for service connection for PTSD, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
all diagnosed psychiatric disabilities accounting for the claimed 
disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Accordingly, the Board Veteran's claim encompasses entitlement to 
service connection for an acquired psychiatric disability, 
claimed as post traumatic stress disorder (PTSD). 

In a December 2007 written statement, the Veteran withdrew his 
claims for increased ratings for tinnitus, hearing loss and 
hypertension.  Therefore, these issues are not in appellate 
status and will not be addressed by the Board.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for a right knee disability, 
and entitlement to a higher disability rating for low back pain 
with traumatic arthritis shown by X-ray, currently evaluated as 
40 percent disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a right knee disability was denied in a rating decision issued in 
September 1997.  The Veteran withdrew his appeal of this rating 
decision, therefore it is final. 

2.  Evidence submitted since the September 1997 rating decision 
includes information that was not previously considered and which 
relates to a fact necessary to substantiate the claim for service 
connection for a right knee disability, namely a statement from a 
private physician in November 2006 stating the Veteran was 
treated in 1998 for knee and back pain which was related to the 
Veteran's in-service right knee injuries. 


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 20.100, 20.1103 (2010).

2.  Evidence received since the September 1997 rating decision 
denying service connection for a right knee disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's petition 
to reopen a previously-denied claim for service connection for a 
right knee disability, the Board finds that all notification and 
development actions needed to fairly adjudicate this portion of 
the appeal have been accomplished.

New and Material Evidence-Right Knee Disability

Legal Criteria

A rating decision becomes final if a notice of disagreement is 
not received within one year of the notice of that decision.  
38 U.S.C.A. § 7105.  A finally adjudicated claim may be reopened 
if new and material evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits. 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board. Anglin 
v. West, 203 F.3d 1343 (2000).

Analysis

In a February 1993 rating decision, the RO denied entitlement to 
service connection for a right knee disability on the basis that 
a right knee disability was not related to military service.  The 
Veteran was notified of this decision in a letter dated February 
25, 1993.  

The Veteran did not appeal the February 1993 rating decision. 
Therefore, this rating decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran again filed a claim of entitlement to service 
connection for a right leg disability in September 1997.  This 
claim was denied in a September 1997 rating decision based on the 
lack of submission of new and material evidence.  A letter dated 
October 3, 1997 informed the Veteran of this decision.

The Veteran filed a notice of disagreement in October 1997 and a 
statement of the case was issued in January 1998.  The Veteran 
filed a VA Form 9 in May 1998, however, during a September 1998 
RO Hearing, he withdrew his claim of entitlement to service 
connection for a right leg disability.  See 38 C.F.R. § 20.204 
(1999) (providing that a notice of disagreement could be 
withdrawn in writing by an appellant prior to a Board decision); 
see also Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (hearing 
testimony constitutes a statement in writing when it is reduced 
to writing in a transcript).  Therefore, the September 1997 
decision became final.

The September 1997 rating decision represents the last final 
decision on any basis as to the issue of entitlement to service 
connection for a right knee disability. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at that time included the Veteran's 
service treatment records, VA examinations, VA treatment records, 
and statements from the Veteran.  

Service treatment records dated August 1969 show the Veteran was 
playing basketball and landed on his right leg with a twisting 
motion.  The Veteran was noted to have effusion and tenderness on 
the medial side of the right knee.  X-rays were within normal 
limits.  February 1970 service treatment records show a right 
knee strain.  A March 1970 service treatment record indicated a 
diagnosis of an internal derangement of the right knee and an 
orthopedic referral.  March 1970 and April 1970 orthopedic 
records show a diagnosis of a right knee strain. 

The Veteran's September 1970 separation examination was negative 
for any complaints, treatment, or diagnosis of a right knee 
disability.  

An August 1988 service treatment record indicated a stress 
reaction of the right knee.  The Veteran's April 1992 separation 
examination was noted as a "normal examination."  The examiner 
reported the Veteran complained of pain in both knees and great 
toes, which was "treated."  No chronic knee disability was 
diagnosed.

During an October 1992 VA compensation and pension examination, 
the Veteran reported that he had left knee pain, however, there 
were no complaints treatment or diagnosis of right knee pain or 
disability.

A December 1996 VA treatment record shows that the Veteran was 
diagnosed as having arthritis of the knee.

Evidence submitted subsequent to the September 1997 rating 
decision includes VA treatment records, private treatment 
records, and statements from the Veteran.  

In a March 2006 VA treatment record, the Veteran reported right 
knee pain after "stepping on truck" and continued pain.  

An October 2006 VA treatment record notes that the Veteran 
complained of right knee pain, that he was hurt "on the job" 
and seeing a local orthopedist.  

A private physician, Dr. SK, submitted a statement in November 
2006 indicates the Veteran was treated in 1998 for knee and back 
pain.  Dr. SK stated "There was also previous notes of right 
knee pain while in the Army, these treatments were related to our 
treatment of the right knee and subsequent surgery."  

The November 2006 letter from Dr. SK relates to an element of the 
claim that was previously found to be lacking.  Taken at face 
value, the evidence raises a reasonable possibility of 
substantiating the claim.  The evidence is new and material and 
the Veteran's claim is reopened.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a right knee disability; 
to that extent only, the appeal is allowed.


REMAND

Right Knee Disability

VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms of 
a disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. See also 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2009).

The Veteran has been found to have current right knee arthritis.  
A private physician has indicated that the current right knee 
disability is related to an in-service injury.  The physician did 
not; however, provide a clear opinion or explain the reasons for 
the conclusions.

The Veteran has stated that he injured his right knee at work 
(See October 2006 VA treatment record).  A review of the claims 
file shows that workers' compensation records have not been 
obtained.  Such records may be pertinent to the claim involving 
the right knee symptoms.  Hence, on remand, the RO should 
undertake appropriate action to obtain copies of any 
determinations associated with the Veteran's claim for workers' 
compensation benefits, as well as copies of all medical records 
underlying those determinations. See 38 C.F.R. § 3.159 (c) 
(2009).

A VA examination is needed to obtain an opinion as to the 
etiology of the Veteran's right knee disability with a rationale 
for the opinion.

The Veteran is competent to report in-service right knee injuries 
and his history of right knee symptoms. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Low Back Disability

The Veteran has submitted a decision from the Social Security 
Administration (SSA) indicating he was awarded SSA disability 
benefits.  The award letter indicated that the Veteran's back 
disability was a factor in the award of SSA benefits (See June 
2009 SSA Notice of Attorney Advisor Decision).  No further 
documentation from SSA has been obtained.  

Medical records associated with the award have not been obtained.  
Efforts to obtain SSA records are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2). See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the Veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).

Additionally, the Veteran indicated his condition has worsened 
since his last examination in December 2005.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

In light of the above, the Board finds that a new VA examination 
is warranted in this matter in order to determine the current 
severity of the Veteran's service-connected low back disability.

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2009).

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010). 

The RO sent the Veteran VA Form 21-0781, Statement in Support of 
Claim for Service Connection for PTSD.  In December 2005, the 
Veteran returned the statement in support of his claim stating 
"This form is impossible to complete.  I cannot remember names 
or numbers.  Please pull my service records and you should find 
all the evidence you need."  In a statement dated December 2005 
submitted with VA Form 21-0781, the Veteran stated that he was in 
Vietnam and "saw a lot of things happen," and again requested 
that "if you pull my records you will find the information you 
need."

VA treatment records contain diagnoses of PTSD without specifying 
the stressor.  The Veteran has not provided sufficient 
information to identify any claimed in-service stressors 
allegedly underlying the diagnosed PTSD, but has decorations 
indicative of participation in combat.

An examination is needed to determine whether the Veteran has 
PTSD which may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all SSA 
decisions referable to the Veteran's claim 
for disability benefits, and medical records 
relied upon in making those decisions.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

2.  The RO/AMC should undertake to obtain 
records associated with the Veteran's 
worker's compensation claim, as well as 
copies of all medical records underlying any 
determinations made. All records/responses 
received should be associated with the claims 
file. 

If the Veteran fails to complete necessary 
releases, he should be advised that he may 
submit the records himself.

If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his service-connected low back disability.

The examiner should review the claims file.  
This review of the claims folders should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.

The examiner should report the results of 
range of motion studies in degrees.  The 
examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or 
pain.  The examiner should also note the 
point, if any, in the range of motion when 
pain begins.

The examiner should note all neurologic 
manifestations of the disability, note the 
nerves involved, and express an opinion as to 
the severity of the neurological disability, 
if any.  

The examiner is advised that the Veteran is 
competent to report his history and symptoms 
and that the examiner must take his reports 
into account.  

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

4.  The Veteran should be scheduled for an 
examination to determine the etiology of any 
acquired psychiatric disorder, including 
PTSD.  

Prior to the examination, the claims folder 
must be made available to the 
psychiatrist/psychologist for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the psychiatrist and/or 
psychologist. 

The examiner should opine as to whether a 
diagnosis of PTSD is warranted.

If PTSD is diagnosed, the examiner should 
specify the stressors supporting the 
diagnosis.  If the diagnosis is not 
warranted, the examiner should specify the 
elements of the diagnosis that are absent. 

The examiner should specifically address 
whether any claimed stressor regarding fear 
of hostile military or terrorist activity (in 
accordance with the revised criteria) is 
adequate to support a diagnosis of PTSD and 
whether the Veteran's symptoms are related to 
the claimed stressor(s).

The examiner should also address whether it 
is at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
greater), that any other diagnosed acquired 
psychiatric disorder is related to service.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  

The basis for the conclusion reached should 
be stated in full, and any diagnosis or 
opinion contrary to those already of record 
should be reconciled, to the extent possible. 

The examiner is advised that the Veteran is 
competent to report his history and symptoms 
and that his statements must be considered in 
rendering any opinions.  If the examiner 
rejects, the Veteran's statements, the 
examiner should provide a rationale for doing 
so.

5.  The Veteran should be afforded a VA 
examination to evaluate the etiology of his 
right knee disability.  

The examiner should review the claims file 
including the service treatment records. This 
review of the claims folder should be noted 
in the examination report or in an addendum 
to the examination report. All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should provide an opinion as to 
the etiology of any right knee disability and 
whether it is at least as likely as not (50 
percent probability or more) that any right 
knee disability was incurred in service.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so 
and state whether there is additional 
evidence that would permit an opinion to be 
provided.

6.  If any benefits sought remain denied, the 
RO/AMC should issue a supplemental statement 
of the case. The case should then be returned 
to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


